Title: To Thomas Jefferson from David Rittenhouse, 26 June 1786
From: Rittenhouse, David
To: Jefferson, Thomas



Dear Sir
Philadelphia June 26th. 1786

Your favour of Jan. 25th. I received some time ago, and likewise all the Nautical Almanacs you mention, except that for 1790. As a small return for all your favours, I beg you will accept a Copy of the second Volume of the Transactions of our Philosophical Society, which I have sent to Mr. Adams at London requesting him to transmit it to you. Shou’d you be furnished with the publication before this arrives it will serve to oblige some friend.—I wou’d willingly have sent you my observations on the Western Country, but have not had time to Copy it. I am at present engaged in preparing for a Tour to the Northern Boundary of this State which will require my Attention for the remainder of this Season. Indeed I have for some years past been such a Slave to public Business that I have had very few leisure hours more than must necessarily be indulged to a crazy Constitution, and on this principle I account for the little figure I make in the Transactions. I have nevertheless laboured with all my might in the few intervals I cou’d snatch for the purpose to Improve Astronomical Time-keepers, and hope ere long to give you a good account of my success.
The threatned War between the Emperor and the Dutch appears to be happily blown over. Does not this affair, and several others of a similar kind which have happened within a few years past, afford some grounds to hope that Mankind are grown wiser, and that Wars in future will be unknown. I most devoutly wish for the Honour of Human Nature, nay for that of divine Providence, this happy Period may soon arrive. Give my best respects to Miss Patty. I hope She will improve in every thing Amiable, and do honour to the countries which have given her Birth and Education.
I am, Dr. Sir, with the most affectionate regard your very Humble Servant,

Davd. Rittenhouse

